          Case 1:21-cv-10330-WGY Document 126 Filed 08/05/21 Page 1 of 5




                        UNITED STATES DISTRICT COURT
                      FOR THE DISTRICT OF MASSACHUSETTS
                               BOSTON DIVISION

BOSTON PARENT COALITION FOR
ACADEMIC EXCELLENCE CORP.,

                     Plaintiff,

v.

THE SCHOOL COMMITTEE OF THE
CITY OF BOSTON, ALEXANDRA
OLIVER-DAVILA, MICHAEL O’NEILL,
HARDIN COLEMAN, LORNA RIVERA,
JERI ROBINSON, QUOC TRAN, ERNANI
DeARAUJO, and BRENDA CASSELLIUS,                        Civil Action No. 1:21-cv-10330-WGY
                     Defendants,

and

THE BOSTON BRANCH OF THE NAACP,
THE GREATER BOSTON LATINO
NETWORK, ASIAN PACIFIC ISLANDER
CIVIC ACTION NETWORK, ASIAN
AMERICAN RESOURCE WORKSHOP,
MAIRENY PIMENTAL, and H.D.,

                     Defendants-Intervenors.


                PARTIALLY ASSENTED TO MOTION TO EXCEED PAGE LIMIT
              WITH REGARD TO FURTHER BRIEFING ORDERED BY THE COURT


Callan G. Stein (BBO # 670569)                 William H. Hurd (Va. Bar # 16967)
Mary Grace W. Metcalfe (N.Y. Bar               Christopher W. Carlson, Jr. (Va. Bar # 93043)
#5377932)                                      TROUTMAN PEPPER HAMILTON SANDERS LLP
TROUTMAN PEPPER HAMILTON SANDERS LLP           1001 Haxall Point
125 High Street                                Richmond, VA 23219
Boston, MA 02110                               Telephone: (804) 697-1335
Telephone: (617) 204-5100                      william.hurd@troutman.com
callan.stein@troutman.com                      chris.carlson@troutman.com
marygrace.metcalfe@troutman.com                Admitted pro hac vice
Admitted pro hac vice
                                               Counsel for Plaintiff



118376325v4
        Case 1:21-cv-10330-WGY Document 126 Filed 08/05/21 Page 2 of 5




       Plaintiff Boston Parent Coalition for Academic Excellence Corp. (the “Boston Parents”)

respectfully request an order from this Court granting it leave, pursuant to Local Rule 7.1(b)(4),

to file a Memorandum pursuant to this Court’s Order dated July 9, 2021 exceeding the 20-page

limit provided in the rule by five pages (for a total of 25 pages).

       In support thereof, the Boston Parents aver as follows:

       1.      On June 22, 2021, the Boston Parents filed their motion seeking relief from the

judgment entered by this Court on April 15, 2021 (the “Judgment”) pursuant to Federal Rule of

Civil Procedure 60(b) (the “60(b) Motion”). Doc. 113. On July 6, 2021, Defendants and

Intervenors opposed the Rule 60(b) Motion. Docs. 117 and 118. Defendants’ opposition

memorandum was accompanied by over 100 pages of affidavits and exhibits. Docs. 118-1 –

118-4. The Boston Parents filed a reply on July 8, 2021. Doc. 119.

       2.      On July 9, 2021, this Court held a hearing (the “Hearing”) on the 60(b) Motion.

During the Hearing, the Court withdrew the Opinion that accompanied its Judgment but did not

rule on the 60(b) Motion. Instead, the Court identified three separate subjects on which it

sought additional briefing from the Parties, namely:

               a.      the conduct of Defendants’ counsel, both those employed by the City

                       (“In-House Counsel”) and those retained after the commencement of this

                       action (“Outside Counsel”);

               b.      in light of the facts now known to the Parties, how this Court should treat

                       its declaratory judgment and what relief is appropriate under Rule 60(b);

                       and

               c.      whether the Boston Parents would have standing to pursue the action

                       further, should the Court reopen the case pursuant to Rule 60(b).
         Case 1:21-cv-10330-WGY Document 126 Filed 08/05/21 Page 3 of 5




Hearing Transcript, 27-28.

        3.      The Boston Parents take seriously their responsibility to address fully each of the

three areas identified by the Court. Doing so requires that the Boston Parents address not only

the hundred pages of affidavit testimony and exhibits submitted by both In-House and Outside

Counsel, but also the explanations and representations that Outside Counsel presented to the

Court during the Hearing. The analysis of this testimony, supporting evidence, and explanation

– together with the legal analysis addressing both the attorneys’ conduct and the application of

Rule 60(b) – requires significant space, especially since the Boston Parents will need to contrast

several passages of affidavit testimony with excerpts from the hearing transcript.

        4.      The Boston Parents similarly take seriously the need to address the Court’s

concerns regarding standing should the Rule 60(b) Motion be granted and the matter reopened.

A fulsome response to those concerns requires the Boston Parents to address, among other

things, each of the three elements of standing as identified in applicable case law. Such an

endeavor, when added to the other issues that must be addressed, easily exceeds the 20-page

limit that ordinarily applies to briefs in this Court.

        5.      Given the complexity of the claims at issue, the Boston Parents request that the

Court permit five additional pages to allow the Boston Parents to develop their arguments fully.

The Boston Parents believe that the additional pages – which will allow the Boston Parents to

include the block quotations and transcript excerpts in the body of their brief – will assist the

Court in analyzing and resolving the issues on which it requested further briefing.

        6.      Prior to filing this motion, counsel for the Boston Parents requested the assent of

counsel for Defendants and Intervenors. Counsel for Intervenors has consented, while there has

been no response from Defendants’ counsel.




                                                    2
         Case 1:21-cv-10330-WGY Document 126 Filed 08/05/21 Page 4 of 5




       7.      The Boston Parents recognize that the Defendants and Intervenors are almost

certainly facing the same challenges. The Boston Parents, therefore, do not oppose the granting

of an additional five pages to each Party.

       WHEREFORE, Plaintiff respectfully requests that the Court enter an order granting its

request for leave to file a brief not in excess of 25 pages.



Dated: August 5, 2021                                  Respectfully submitted:

                                                               /s/ Callan G. Stein
                                                       Callan G. Stein (BBO # 670569)
                                                       TROUTMAN PEPPER HAMILTON SANDERS LLP
                                                       125 High Street
                                                       Boston, MA 02110
                                                       Telephone: (617) 204-5100
                                                       callan.stein@troutman.com

                                                       William H. Hurd (Va. Bar # 16967)
                                                       Christopher W. Carlson, Jr. (Va. Bar # 93043)
                                                       TROUTMAN PEPPER HAMILTON SANDERS LLP
                                                       1001 Haxall Point
                                                       Richmond, Virginia 23219
                                                       Telephone: (804) 697-1490
                                                       william.hurd@troutman.com
                                                       chris.carlson@troutman.com

                                                       Admitted pro hac vice

                                                       Mary Grace W. Metcalfe (N.Y. Bar #5377932)
                                                       TROUTMAN PEPPER HAMILTON SANDERS LLP
                                                       875 Third Avenue
                                                       New York, NY 10022
                                                       Telephone: (212) 704-6000
                                                       marygrace.metcalfe@troutman.com

                                                       Admitted pro hac vice

                                                       Counsel for Plaintiff




                                                   3
        Case 1:21-cv-10330-WGY Document 126 Filed 08/05/21 Page 5 of 5




                                      Certificate of Service

       I, Callan G. Stein, certify that the foregoing document was filed this date via the Court’s

CM/ECF filing system and will be sent electronically to the registered participants in this action.




                                                     /s/ Callan G. Stein




                                                 4
